DETAILED ACTION
This office action follows a reply filed on July 21, 2021.  Claims 1 and 4 have been amended.  Claims 1-6 and 9 are currently pending and under examination.
The objection to the specification is withdrawn, as applicants have canceled claim 8.  The 112(b) rejection to claim 4 is withdrawn as applicants have amended to claim “a layer”.
The rejection over Frisk is withdrawn, as applicants have amended to limit the non-polymeric oxygen-absorbing organic component to that being derived from an acid anhydride of formula (1); however, the rejections over Akkapeddi, as set forth in the previous office action, are deemed proper and are therefore maintained.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
In claim 1, applicants claim the imide compound as being derived from an acid anhydride of formula (1), where X is an aliphatic ring having an unsaturated bond.
In claim 6, applicants claim the imide compound as having an unsaturated alicyclic ring in the molecules.
As evidenced by the instant specification, the compound of formula (1) has an unsaturated alicyclic ring.  Therefore, claim 6 does not further limit claim 1.
    PNG
    media_image1.png
    306
    593
    media_image1.png
    Greyscale

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or 

Claim Rejections - 35 USC § 103
Claims 1-3, 5, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Akkapeddi (US 2011/0275742).
Akkapeddi teaches compositions useful in the manufacture of packaging for oxygen sensitive materials, specifically a polyester polymer composition comprising a non-polymeric oxidizable organic component where the composition exhibits excellent oxygen scavenging properties as well as excellent clarity when blow molded, for example a preform into a monolater container via injection stretch blow molding process (pp. 2-3, [0015]), where the composition comprises 0.10-10 wt% of the non-polymeric oxidizable organic component, preferably, m-xylylene-bis(tetrahydrophthalimide) (MXBC), shown below:

    PNG
    media_image2.png
    116
    313
    media_image2.png
    Greyscale
.
In Example 3, Akkapeddi exemplifies the use of 1 and 2 wt% of the non-polymeric oxidizable organic component in Examples 2 and 3, respectfully.
Additionally, Akkapeddi claims the compound as being present in an amount of 1-3 wt%, which is specifically sufficient to the claimed range of 0.5-2.5 wt%.
Akkapeddi exemplifies preparing MXBT by reacting tetrahydrophthalic anhydride, an unsaturated alicyclic ring, which meets applicants’ formula (1) when n=0, with m-xylylene diamine (p. 10, Example 4).

Akkapeddi teaches that the instant compositions are used in a wall or as a layer of a wall, where the permeability is not more than about 3.0 cm3mm/(m2 atm day) (P), where the permeability in the absence of oxygen-scavenging properties is not more than 17 cm3mm/(m2 atm day) (Po), suggesting a suggesting a ratio of oxygen permeation rate of, at most, (P/Po) = 18%.  
Akkapeddi also suggest that the permeability of the composition is not more than about one half (not more than 50%), one-tenth (not more than 10%), one twenty-fifth (not more than 4%) or even one-hundredth (not more than 1%) in other embodiments of that in the absence of oxygen-scavenging properties (p. 7, [0062]).  This teaching also meets applicants’ claimed ratio of oxygen permeation, which are listed in parentheses, above.
Akkapeddi is prima facie obvious over instant claims 1, 6, 8 and 9.
As to claim 2, Akkapeddi teaches the inclusion of at least one transition metal in an amount of from 10-400 ppm (Abstract), specifically listed to include cobalt (p. 5, [0045]) and exemplified as cobalt neodecanoate (p. 9, [0088], Example 3).
As to claim 3, Akkapeddi teaches that the transition metal can be that of copper or zinc, in addition to cobalt.  Therefore, using copper or zinc as the transition metal suggests a composition absent of cobalt.
Akkapeddi teaches the package walls as single or multilayer constructions, where the outer and inner layers of the multilayer walls may be structural layers with one or more protective layers containing the oxygen scavenging material positioned there between (p. 7, [0070]).  Akkapeddi exemplifies a 3-layer coinjection molded bottle preform made of coextruding PET and a PET blend comprising the oxygen scavenger MXBT and cobalt neodecanoate (p. 9, [0088], Example 3).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Akkapeddi (US 2011/0275742), as applied above to claims 1-3 and 5-9, and further in view of Nakatani (US 2011/0303685).
Akkapeddi is prima facie obvious over instant claims 1-3, 5, 6 and 9, as described above and applied herein as such, as Akkapeddi teaches a wall portion of a packaging material comprising a polyester, 0.10-10 wt% MXBT and 10-400 ppm of a transition metal, where the permeability of the composition is not more than about one half (not more than 50%), one-tenth (not more than 10%), one twenty-fifth (not more than 4%) or even one-hundredth (not more than 1%) in other embodiments, of that in the absence of oxygen-scavenging properties, suggesting the claimed ratio of oxygen permeation, provided in parentheses.
Akkapeddi teaches the package walls as single or multilayer constructions, where the outer and inner layers of the multilayer walls may be Akkapeddi exemplifies a 3-layer coinjection molded bottle preform made of coextruding PET and a PET blend comprising the oxygen scavenger MXBT and cobalt neodecanoate (p. 9, [0088], Example 3).
Akkapeddi does not teach or suggest the area ratio of the cross section of the wall portion in the formed article, as claimed.
Nakatani teaches a multilayered plastic container comprising an inner layer and an outer layer of a polyester resin, and an intermediate barrier layer, where the barrier layer can comprise an oxidizing organic component and a transition metal catalyst (p. 3, [0028]-[0039]), teaching that the multilayered polyester container particularly preferably employs a two-kind-three-layer constitution forming an intermediate barrier layer between an inner layer and an outer layer of polyester resin, teaching the multilayered polyester container as having a thickness in a range of 0.20-0.30 mm (pp. 3-4, [0043]), teaching that the thickness of the barrier layer is preferably in a range of 10-20% of the whole thickness, teaching that a thickness of the intermediate barrier layer greater than that above is not desirable from the standpoint of economy, moldability and transparency of the container, and a thickness smaller than the above range makes it difficult to impart barrier property (p. 4, [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have prepared the multilayer constructions of Akkapeddi with the intermediate oxygen absorbing layer having a thickness at Nakatani teaches that a greater thickness can affect the moldability and transparency, where a thinner layer may not provide the desired barrier property.
Akkapeddi in view of Nakatani is prima facie obvious over instant claim 4.

Response to Arguments
Applicant's arguments filed July 21, 2021 have been fully considered but they are not persuasive. 
Applicants argue the following:

    PNG
    media_image3.png
    215
    635
    media_image3.png
    Greyscale

		Akkapeddi exemplifies the use of 2 wt% of the following compound:	

    PNG
    media_image2.png
    116
    313
    media_image2.png
    Greyscale
, 
which is prepared by the reaction of the following compounds:

    PNG
    media_image4.png
    355
    351
    media_image4.png
    Greyscale
 and 
    PNG
    media_image5.png
    123
    381
    media_image5.png
    Greyscale
.
Claim 1 only limits the structure of the acid anhydride from which it is prepared, and does not exclude the possibility of an aromatic group present in the imide compound.

Applicants argue the following:

    PNG
    media_image6.png
    99
    593
    media_image6.png
    Greyscale

Akkapeddi claims the compound as being present in an amount of 1-3 wt%, which is specifically sufficient to the claimed range of 0.5-2.5 wt%, and actually claims a wall for a package comprising at least one layer comprising such compound.  See claims 12 and 19 of Akkapeddi.
Akkapeddi is prima facie obvious.

Applicants argue that Nakatani discloses using MXD6 and clay as oxygen barrier materials, which are passive materials, rather than actively oxygen-barrier or oxygen-absorbing materials.
Nakatani was used to teach preferred thickness for barrier layers, as Nakatani teaches that within a particular range, teaching that a layer thicker than 
Nakatani teaches suitable barrier materials to include a blend of MDX6 and clay, but also suggests the barrier layer as “an oxygen-absorbing barrier resin composition comprising a polyester resin, a barrier resin, an oxidizing organic component and a transition metal catalyst” (p. 3, [0030]), which is in line with the barrier layer taught by Akkapeddi.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brieann R Johnston/           Primary Examiner, Art Unit 1768